RESOLUCIÓN
Desde el pasado domingo, 20 del corriente, se emitió para Puerto Rico un aviso de huracán. En vista de ello, se decretó la suspensión de los trabajos ordinarios de la Rama Ejecutiva para el día siguiente, 21 de septiembre. Igual-mente se decretó la suspensión de los trabajos judiciales.
Debido a los efectos del huracán Georges, desde la tarde de 21 de septiembre los servicios de energía eléctrica, agua, alcantarillado y teléfono han quedado prácticamente interrumpidos en toda la Isla. Muchas estructuras que al-bergan las facilidades de los tribunales han quedado seria-mente afectadas. Gran número de carreteras, calles y otras vías de acceso a muchas de dichas facilidades han resul-tado total o parcialmente obstruidas. Los sistemas de transportación en masa están paralizados en muchos de los pueblos del centro de la Isla. Todo ello ha ocasionado que los tribunales del país hayan permanecido cerrados desde entonces. Al día de hoy es imposible predecir cuándo podrán ser reanudadas las labores judiciales.
Por otro lado, el Juez Presidente Señor José Andréu García ha informado a este Tribunal que la Sala de Inves-tigaciones ubicada en el Centro Judicial de San Juan ac-tualmente está abierta desde las 8:30 de la mañana hasta las 5:00 de la tarde para atender los asuntos que normal-mente se atienden en ella, así como cualquier otro de na-turaleza extraordinaria de la competencia del Tribunal de Primera Instancia. Igualmente ha informado el Juez Pre-sidente que en todas las regiones judiciales de Puerto Rico hay jueces de turno durante las veinticuatro (24) horas del día para atender tales asuntos.
En vista de la grave situación de emergencia descrita *693anteriormente, se dispone, al amparo de nuestra facultad inherente de reglamentar los. procesos judiciales en tales situaciones, que los tribunales del país permanecerán ce-rrados hasta el lunes, 5 de octubre de 1998. A los efectos de computar los términos dispuestos en las distintas leyes y reglas aplicables a los procedimientos y trámites judicia-les, se aplicará lo dispuesto por el Art. 388 del Código Po-lítico de 1902 (1 L.P.R.A. see. 72), teniendo los días en que permanezcan cerrados los tribunales por causa de la des-crita emergencia el mismo efecto que los días feriados. También permanecerá cerrada durante el término mencio-nado la Oficina de Inspección de Notarías de este Tribunal, por lo cual se prorrogan los términos para la presentación de los índices notariales y para la notificación de los pode-res y testamentos que hubiesen sido otorgados durante el periodo mencionado hasta el 5 de octubre del mismo año.
No obstante lo dispuesto anteriormente, las Secretarías del Tribunal Supremo y del Tribunal de Circuito de Apela-ciones estarán recibiendo cualquier recurso de naturaleza extraordinaria y urgente.

Se ordena la inmediata difusión de esta resolución y, además, su publicación por la Compiladora y Publicista de Jurisprudencia, la Oficina de Administración de los Tribu-nales y el Colegio de Abogados de Puerto Rico.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo